UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-2745 Southern Natural Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 63-0196650 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or anon-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ SOUTHERN NATURALGAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II— Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 Below is a list of terms that are common to our industry and used throughout this document: /d per day BBtu billion Britishthermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. When we refer to “us,” “we,” “our,” or “ours,” we are describing Southern Natural Gas Company and/or our subsidiaries. i PARTI— FINANCIAL INFORMATION Item1.Financial Statements SOUTHERN NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended March31, 2009 2008 Operating revenues $ 126 $ 163 Operating expenses Operation and maintenance 41 41 Depreciation and amortization 14 14 Taxes, other than income taxes 7 7 62 62 Operating income 64 101 Earnings from unconsolidated affiliate 3 4 Other income (expense), net (4 ) 4 Interest and debt expense (16 ) (20 ) Affiliated interest income 1 6 Net income $ 48 $ 95 See accompanying notes. 1 SOUTHERN NATURAL GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) (Unaudited) March 31, 2009 December31, 2008 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer 2 3 Affiliates 111 71 Other — 2 Materials and supplies 14 14 Other 4 15 Total current assets 131 105 Property, plant and equipment, at cost 3,643 3,636 Less accumulated depreciation and amortization 1,374 1,373 Total property, plant and equipment, net 2,269 2,263 Other assets Investment in unconsolidated affiliate 80 81 Note receivable from affiliate 53 95 Other 82 85 215 261 Total assets $ 2,615 $ 2,629 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable Trade $ 11 $ 28 Affiliates 9 10 Other 13 18 Taxes payable 7 8 Accrued interest 18 18 Other 7 10 Total current liabilities 65 92 Long-term debt 910 910 Other liabilities 50 50 Commitments and contingencies (Note 3) Partners’ capital 1,590 1,577 Total liabilities and partners’ capital $ 2,615 $ 2,629 See accompanying notes. 2 SOUTHERN NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Quarter Ended March31, 2009 2008 Cash flows from operating activities Net income $ 48 $ 95 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 14 14 Earnings from unconsolidated affiliate, adjusted for cash distributions 1 — Other non-cash income items (1 ) (2 ) Asset and liability changes (2 ) 10 Net cash provided by operating activities 60 117 Cash flows from investing activities Additions to property, plant and equipment (22 ) (62 ) Net change in notes receivable from affiliate (3 ) (35 ) Net cash used in investing activities (25 ) (97 ) Cash flows from financing activities Distributions to partners (35 ) (20 ) Net cash used in financing activities (35 ) (20 ) Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 SOUTHERN NATURAL GAS COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We prepared this Quarterly Report on Form 10-Q under the rules and regulations of the United States Securities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form 10-Q along with our 2008 Annual Report on Form 10-K, which contains a summary of our significant accounting policies and other disclosures. The financial statements as of March 31, 2009, and for the quarters ended March 31, 2009 and 2008, are unaudited. We derived the condensed consolidated balance sheet as of December31,2008, from the audited balance sheet filed in our 2008 Annual Report on Form10-K. In our opinion, we have made all adjustments, which are of a normal recurring nature, to fairly present our interim period results. Due to the seasonal nature of our business, information for interim periods may not be indicative of our operating results for the entire year. Significant Accounting Policies The information below provides an update of our significant accounting policies and accounting pronouncementsas discussed in our 2008 Annual Report on Form 10-K. Fair Value Measurements. On January 1, 2009, we adopted the provisions of
